Case 4:18-cv-00519-ALM Document 67 Filed 03/25/20 Page 1 of 3 PageID #: 2331




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

           Plaintiffs,
                                          C.A. No. 4:18-cv-00469-ALM
     v.
                                           JURY TRIAL DEMANDED
SEATTLE SPINCO, INC. ET AL.,

           Defendants.

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

           Plaintiffs,
                                          C.A. No. 4:18-cv-00501-ALM
     v.
                                           JURY TRIAL DEMANDED
WELLS FARGO & CO.,

           Defendants.

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

           Plaintiffs,
                                          C.A. No. 4:18-cv-00519-ALM
     v.
                                           JURY TRIAL DEMANDED
BANK OF AMERICA CORP.,

           Defendants.


                     PLAINTIFFS’ NOTICE OF COMPLIANCE
                      REGARDING TECHNICAL SYNOPSIS




                                     1
Case 4:18-cv-00519-ALM Document 67 Filed 03/25/20 Page 2 of 3 PageID #: 2332




       Pursuant to the Scheduling Orders 1 and the Court’s Orders granting the Joint Motions to

Extend Time Regarding Certain Claim Construction Deadlines 2, Plaintiffs in the above-

captioned cases hereby notify the Court that, on March 25, 2020, Plaintiffs served their

Technology Synopsis via email to counsel for Defendants and the Technical Advisor appointed

in the above-captioned cases, Mr. David Keyzer. On March 26, 2020, Plaintiffs will serve their

Technical Synopsis to the Court on thumb drive along with three hard copies to the Court via

courier or overnight delivery.

Dated: March 25, 2020                        /s/ Henrik D. Parker
                                             Timothy Devlin
                                             Henrik D. Parker
                                             DEVLIN LAW FIRM LLC
                                             1526 Gilpin Ave
                                             Wilmington, DE 19806
                                             (302) 449-9010
                                             tdevlin@devlinlawfirm.com
                                             hparker@devlinlawfirm.com

                                             Jeffrey G. Toler
                                             Texas State Bar No. 24011201
                                             Aakash S. Parekh
                                             Texas State Bar No. 24059133
                                             Benjamin R. Johnson
                                             Texas State Bar No. 24065495
                                             TOLER LAW GROUP, PC
                                             8500 Bluffstone Cove, Suite A201
                                             Austin, TX 78759
                                             (512) 327-5515
                                             jtoler@tlgiplaw.com
                                             aparekh@tlgiplaw.com
                                             bjohnson@tlgiplaw.com

                                             Attorneys for Plaintiffs




1
  C.A. No. 4:18-cv-469-ALM, Dkt. 111; C.A. No. 4:18-cv-501-ALM, Dkt. 30; C.A. No.
4:18-cv-519-ALM, Dkt. 29.
2
  C.A. No. 4:18-cv-469-ALM, Dkt. 160; C.A. No. 4:18-cv-501-ALM, Dkt. 66; C.A. No.
4:18-cv-519-ALM, Dkt. 65.
                                                2
Case 4:18-cv-00519-ALM Document 67 Filed 03/25/20 Page 3 of 3 PageID #: 2333




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2020, all counsel of record who have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF

system.



                                                           /s/ Henrik D. Parker
                                                           Henrik D. Parker




                                               3
